—Order unanimously affirmed without costs. Memorandum: Contrary to respondent’s contentions, petitioner established that it made the required diligent efforts to encourage and strengthen the parent-child relationship and that its service plan was tailored to remedy respondent’s parental deficiencies (see, Matter of Katara F., 231 AD2d 844, lv denied 89 NY2d 805; Matter of Christy C., 226 AD2d 770, lv denied 88 NY2d 808). Family Court’s findings of permanent neglect are supported by clear and convincing evidence (see, Matter of Katara F., supra), and *986the record supports the court’s determinations that the termination of respondent’s parental rights is in the best interests of the children (see, Matter of Nathaniel T., 67 NY2d 838, 842).
Respondent failed to preserve for our review her contention that Social Services Law § 384-b is overly vague and violates her constitutional rights to equal protection of the laws and due process (see, Matter of Marcena S., 103 AD2d 847; Matter of Dedrick M., 89 AD2d 781). (Appeal from Order of Chautauqua County Family Court, Claire, J. — Terminate Parental Rights.) Present — Green, J. P., Pine, Wisner, Kehoe and Balio, JJ.